


Exhibit 10.1


ENDOLOGIX, INC.
2015 STOCK INCENTIVE PLAN
The 2015 STOCK INCENTIVE PLAN (the “Plan”) is hereby established and adopted
this 31st day of March, 2015 (the “Effective Date”) by Endologix, Inc., a
Delaware corporation (the “Company”).
ARTICLE 1.
PURPOSES OF THE PLAN
1.1    Purposes. The purposes of the Plan are (a) to enhance the Company’s
ability to attract and retain the services of qualified employees, officers,
directors, consultants and other service providers upon whose judgment,
initiative and efforts the successful conduct and development of the Company’s
business largely depends, and (b) to provide additional incentives to such
persons or entities to devote their utmost effort and skill to the advancement
and betterment of the Company, by providing them an opportunity to participate
in the ownership of the Company and thereby have an interest in the success and
increased value of the Company.
ARTICLE 2.
DEFINITIONS
For purposes of this Plan, the following terms shall have the meanings
indicated:
2.1    Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.
2.2    Affiliated Company. “Affiliated Company” means:
(a)    with respect to Incentive Options, any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively; and
(b)    with respect to Awards other than Incentive Options, any entity described
in paragraph (a) of this Section 2.2 above, plus any other corporation, limited
liability company (“LLC”), partnership or joint venture, whether now existing or
hereafter created or acquired, with respect to which the Company beneficially
owns more than fifty percent (50%) of: (1) the total combined voting power of
all outstanding voting securities or (2) the capital or profits interests of an
LLC, partnership or joint venture.
2.3    Award. “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Dividend Equivalents award, a Stock Payment award or
a Restricted Stock Unit award granted to a Participant pursuant to the Plan.



--------------------------------------------------------------------------------




2.4    Award Agreement. “Award Agreement” means a written or electronic
agreement entered into between the Company and a Participant setting forth the
terms and conditions of an Award granted to a Participant.
2.5    Board. “Board” means the Board of Directors of the Company.
2.6    Change in Control. “Change in Control” shall mean:
(a)    The acquisition, directly or indirectly, in one transaction or a series
of related transactions, by any person or group (within the meaning of Section
13(d)(3) of the Exchange Act) of the beneficial ownership of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of all outstanding securities of the Company;
(b)    A merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;
(c)    A reverse merger in which the Company is the surviving entity but in
which the holders of the outstanding voting securities of the Company
immediately prior to such merger hold, in the aggregate, securities possessing
less than fifty percent (50%) of the total combined voting power of all
outstanding voting securities of the Company or of the acquiring entity
immediately after such merger;
(d)    The sale, transfer or other disposition (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or
(e)    The approval by the stockholders of a plan or proposal for the
liquidation or dissolution of the Company.
2.7    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
2.8    Committee. “Committee” means a committee of two or more members of the
Board appointed to administer the Plan, as set forth in Section 10.1 hereof.
2.9    Common Stock. “Common Stock” means the Common Stock of the Company,
subject to adjustment pursuant to Section 4.2 hereof.
2.10    Covered Employee. “Covered Employee” means the Chief Executive Officer
of the Company (or the individual acting in a similar capacity) and the four (4)
other individuals that are the highest compensated executive officers of the
Company for the relevant taxable year for whom total compensation is required to
be reported to stockholders under the Exchange Act.



--------------------------------------------------------------------------------




2.11    Disability. “Disability” means permanent and total disability as defined
in Section 22(e)(3) of the Code. The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.
2.12    Dividend Equivalent. “Dividend Equivalent” means a right to receive
payments equivalent to the amount of dividends paid by the Company to holders of
shares of Common Stock with respect to the number of Dividend Equivalents held
by the Participant. The Dividend Equivalent may provide for payment in Common
Stock or in cash, or a fixed combination of Common Stock or cash, or the
Administrator may reserve the right to determine the manner of payment at the
time the Dividend Equivalent is payable. Dividend Equivalents may be granted
only in connection with a grant of Restricted Stock Units and shall be subject
to the vesting conditions that govern Restricted Stock Units as set forth in the
applicable Restricted Stock Award Agreement.
2.13    DRO. “DRO” means a domestic relations order as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the regulations thereunder.
2.14    Effective Date. “Effective Date” means the date on which the Plan was
originally adopted by the Board, as set forth on the first page hereof.
2.15    Exchange Act. “Exchange Act” means the Securities and Exchange Act of
1934, as amended.
2.16    Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable upon exercise of an Option.
2.17    Fair Market Value. “Fair Market Value” on any given date means the value
of one share of Common Stock, determined as follows:
(a)    If the Common Stock is then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the closing sale price on the date of valuation on such
Nasdaq market system or principal stock exchange on which the Common Stock is
then listed or admitted to trading, or, if no closing sale price is quoted on
such day, then the Fair Market Value shall be the closing sale price of the
Common Stock on such Nasdaq market system or such exchange on the next preceding
day on which a closing sale price is reported.
(b)    If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.
(c)    If neither (a) nor (b) is applicable as of the date of valuation, then
the Fair Market Value shall be determined by the Administrator in good faith
using any reasonable method of evaluation, which determination shall be
conclusive and binding on all interested parties.
2.18    Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.
2.19    Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.



--------------------------------------------------------------------------------




2.20    NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.
2.21    Non-Employee Director. “Non-Employee Director” shall have the meaning
given in Section 7.7 below.
2.22    Nonqualified Option. “Nonqualified Option” means any Option that is not
an Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.7
below, it shall to that extent constitute a Nonqualified Option.
2.23    Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.
2.24    Option. “Option” means any option to purchase Common Stock granted
pursuant to the Plan.
2.25    Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.
2.26    Optionee. “Optionee” means any Participant who holds an Option.
2.27    Participant. “Participant” means an individual or entity that holds an
Option, Stock Appreciation Right, shares of Stock, Restricted Stock, Restricted
Stock Units, Stock Payment or Dividend Equivalents under the Plan.
2.28    Performance Criteria. “Performance Criteria” means one or more of the
following as established by the Administrator, which may be stated as a target
percentage or dollar amount, a percentage increase over a base period percentage
or dollar amount or the occurrence of a specific event or events:
(a)    Sales;
(b)    Operating income;
(c)    Pre-tax income;
(d)    Earnings before interest, taxes, depreciation and amortization;
(e)    Earnings per share of Common Stock on a fully-diluted basis;
(f)
Consolidated net income of the Company divided by the average consolidated
common stockholders equity;

(g)
Cash and cash equivalents derived from either (i) net cash flow from operations,
or (ii) net cash flow from operations, financings and investing activities;

(h)    Adjusted operating cash flow return on income;
(i)    Cost containment or reduction;
(j)    The percentage increase in the market price of the Common Stock over a
stated period;
(k)    Return on assets;
(l)    New Company product introductions;
(m)    Obtaining regulatory approvals for new or existing products; and



--------------------------------------------------------------------------------




(n)    Individual business objectives.
2.29    Purchase Price. “Purchase Price” means the purchase price payable to
purchase a share of Restricted Stock, or a Restricted Stock Unit, which, in the
sole discretion of the Administrator, may be zero (0), subject to limitations
under applicable law.
2.30    Repurchase Right. “Repurchase Right” means the right of the Company to
repurchase either unvested shares of Restricted Stock pursuant to Section 6.6 or
to cancel unvested Restricted Stock Units pursuant to Section 7.6.
2.31    Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Article 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 6.
2.32    Restricted Stock Award. “Restricted Stock Award” means either the
issuance of Restricted Stock or the grant of Restricted Stock Units or Dividend
Equivalents under the Plan.
2.33    Restricted Stock Award Agreement. “Restricted Stock Award Agreement”
means the written agreement entered into between the Company and a Participant
evidencing the issuance of Restricted Stock or the grant of Restricted Stock
Units or Dividend Equivalents under the Plan.
2.34    Restricted Stock Unit. “Restricted Stock Unit” means the right to
receive one share of Common Stock issued pursuant to Article 7 hereof, subject
to any restrictions and conditions as are established pursuant to such Article
7.
2.35    Service Provider. “Service Provider” means a consultant or other person
or entity the Administrator authorizes to become a Participant in the Plan and
who provides services to (i) the Company, (ii) an Affiliated Company, or (iii)
any other business venture designated by the Administrator in which the Company
or an Affiliated Company has a significant ownership interest.
2.36    Stock Appreciation Right. “Stock Appreciation Right” means a contractual
right granted to a Participant under Article 8 hereof entitling such Participant
to receive a payment representing the difference between the base price per
share of the right and the Fair Market Value of a share of Common Stock, payable
either in cash or in shares of the Company’s Common Stock, at such time, and
subject to such conditions, as are set forth in this Plan and the applicable
Stock Appreciation Rights Award agreement.
2.37    Stock Appreciation Rights Holder. “Stock Appreciation Rights Holder”
means any Participant who holds a Stock Appreciation Right.
2.38    Stock Payment. “Stock Payment” means a payment in the form of shares of
Common Stock.
2.39    10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.
ARTICLE 3.
ELIGIBILITY



--------------------------------------------------------------------------------




3.1    Incentive Options. Only employees of the Company or of an Affiliated
Company (including members of the Board if they are employees of the Company or
of an Affiliated Company) are eligible to receive Incentive Options under the
Plan.
3.2    Nonqualified Options, Stock Appreciation Rights, Stock Payments and
Restricted Stock Awards. Employees of the Company or of an Affiliated Company,
members of the Board (whether or not employed by the Company or an Affiliated
Company), and Service Providers are eligible to receive Nonqualified Options,
Stock Appreciation Rights, Stock Payments or Restricted Stock Awards under the
Plan.
3.3    Section 162(m) Limitation. In no event shall any Participant be granted
Options or Stock Appreciation Rights in any one calendar year pursuant to which
the aggregate number of shares of Common Stock that may be acquired thereunder
exceeds 200,000 shares, subject to adjustment as to the number and kind of
shares pursuant to Section 4.2 hereof. Notwithstanding the foregoing, in
connection with his or her initial service to the Company, the aggregate number
of shares of Common Stock with respect to which Options or Stock Appreciation
Rights may be granted to any Participant shall not exceed 300,000 shares of
Common Stock during the calendar year which includes such individual’s initial
service to the Company. The foregoing limitations shall be applied on an
aggregate basis taking into account Awards granted to a Participant under the
Plan as well as awards of the same type granted to a Participant under any other
equity-based compensation plan of the Company or any Affiliated Company.
ARTICLE 4.
PLAN SHARES
4.1    Shares Subject to the Plan.
(a)    The number of shares of Common Stock that may be issued pursuant to
Awards under the Plan shall be the sum of 3,500,000 shares plus the number of
shares of Common Stock remaining available for issuance and not subject to
awards granted under the Endologix, Inc. 2006 Stock Incentive Plan (the
“Existing Plan”) as of the Effective Date. As of the Effective Date, there were
486,760 shares of Common Stock available for issuance under the Existing Plan.
Accordingly, the maximum number of shares of Common Stock that could be issued
pursuant to Awards under the Plan is 3,986,760 shares of Common Stock. The
foregoing shall be subject to adjustment as to the number and kind of shares
pursuant to Section 4.2 hereof. In the event that (a) all or any portion of any
Option granted under the Plan can no longer under any circumstances be
exercised, (b) any shares of Common Stock subject to an Award Agreement are
reacquired by the Company or (c) all or any portion of any Restricted Stock
Units granted under the Plan are forfeited or can no longer under any
circumstances vest, the shares of Common Stock allocable to the unexercised
portion of such Option or the shares so reacquired shall again be available for
grant or issuance under the Plan. The following shares of Common Stock may not
again be made available for issuance as awards under the Plan: (x) the gross
number of shares of Common Stock subject to outstanding Stock Appreciation
Rights settled in exchange for shares of Common Stock, (y) shares of Common
Stock used to pay the Exercise Price related to outstanding Options and shares
of Common Stock repurchased by the Company using Option exercise proceeds, or
(z) shares of Common Stock used to pay withholding taxes related to outstanding
Options, Stock Appreciation Rights or Restricted Stock Units. For purposes of
this Section 4.1, the number of shares of Common Stock available for grant under
the Plan shall be reduced by one share of Common Stock for each share of Common
Stock granted pursuant to the exercise to an Option or Stock Appreciation Right,
and by one-and-six-tenths (1.6) shares of Common



--------------------------------------------------------------------------------




Stock for each share of Common Stock granted pursuant to a Restricted Stock
award, Stock Payment award or Restricted Stock Unit award.
(b)    The maximum number of shares of Common Stock that may be issued under the
Plan as Incentive Options shall be 3,986,760 shares, subject to adjustment as to
the number and kind of shares pursuant to Section 4.2 hereof.
4.2    Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then appropriate adjustments shall be made by the Administrator to
the aggregate number and kind of shares subject to this Plan, the number and
kind of shares and the price per share subject to outstanding Award Agreements
and the limit on the number of shares under Section 3.3, all in order to
preserve, as nearly as practical, but not to increase, the benefits to
Participants.
ARTICLE 5.
OPTIONS
5.1    Grant of Stock Options. The Administrator shall have the right to grant,
pursuant to this Plan, Options subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria.
5.2    Option Agreements. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified Option.
As soon as is practical following the grant of an Option, an Option Agreement
shall be duly executed and delivered by or on behalf of the Company to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable.
5.3    Exercise Price. The Exercise Price per share of Common Stock covered by
each Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Incentive Option shall not be less than 100% of
Fair Market Value on the date the Incentive Option is granted, (b) the Exercise
Price of a Nonqualified Option shall not be less than 100% of Fair Market Value
on the date the Nonqualified Option is granted, and (c) if the person to whom an
Incentive Option is granted is a 10% Stockholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Incentive Option is granted.
However, an Option may be granted with an exercise price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424 of the Code.
5.4    Payment of Exercise Price. Payment of the Exercise Price shall be made
upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check; (c)
the surrender



--------------------------------------------------------------------------------




of shares of Common Stock owned by the Optionee (provided that shares acquired
pursuant to the exercise of options granted by the Company must have been held
by the Optionee for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes), which surrendered shares
shall be valued at Fair Market Value as of the date of such exercise; (d) the
cancellation of indebtedness of the Company to the Optionee; (e) the waiver of
compensation due or accrued to the Optionee for services rendered; (f) provided
that a public market for the Common Stock exists, a “same day sale” commitment
from the Optionee and an NASD Dealer whereby the Optionee irrevocably elects to
exercise the Option and to sell a portion of the shares so purchased to pay for
the Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt
of such shares to forward the Exercise Price directly to the Company; (g)
provided that a public market for the Common Stock exists, a “margin” commitment
from the Optionee and an NASD Dealer whereby the Optionee irrevocably elects to
exercise the Option and to pledge the shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such shares to forward the Exercise Price directly to the Company; or (h) any
combination of the foregoing methods of payment or any other consideration or
method of payment as shall be permitted by applicable law.
5.5    Term and Termination of Options. The term and provisions for termination
of each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted.
5.6    Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments, at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives established with respect to one or more
Performance Criteria, as shall be determined by the Administrator.
5.7    Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year shall not exceed $100,000.
5.8    Nontransferability of Options. Except as otherwise provided in this
Section 5.8, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a DRO entered by a court in
settlement of marital property rights, and during the life of the Optionee,
Options shall be exercisable only by the Optionee. At the discretion of the
Administrator and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more “family members,” which is not a “prohibited transfer for value,”
provided that (i) the Optionee (or such Optionee’s estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option; (ii) the
Optionee shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the “family member” or “family
members” and their relationship to the Optionee, and (iii) such transfer shall
be effected pursuant to transfer documents in a form approved by the
Administrator. For purposes of the foregoing, the terms “family members” and
“prohibited transfer for value” have the meaning ascribed to them in the General
Instructions to Form S-8 (or any successor form) promulgated under the
Securities Act of 1933, as amended.
5.9    Repricing Prohibited. Subject to Section 4.2 hereof, without the prior
approval of the Company’s stockholders, evidenced by a majority of votes cast,
the Administrator shall not amend the terms of outstanding Options to reduce the
Exercise Price of outstanding Options, cancel outstanding Options in exchange
for cash, other awards or Options



--------------------------------------------------------------------------------




with an Exercise Price that is less than the Exercise Price of the original
Options, or otherwise approve any modification to such an Option that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the Nasdaq Stock Market.
5.10    Rights as a Stockholder. An Optionee or permitted transferee of an
Option shall have no rights or privileges as a stockholder with respect to any
shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.
5.11    Unvested Shares. The Administrator shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease being an employee, officer or director of the Company while
owning such unvested shares, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those unvested shares. The
terms upon which such repurchase right shall be exercisable (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased shares) shall be established by the Administrator and set forth in the
document evidencing such repurchase right.
ARTICLE 6.
RESTRICTED STOCK
6.1    Issuance of Restricted Stock. The Administrator shall have the right to
issue pursuant to this Plan and at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are considered to have
lapsed.
6.2    Restricted Stock Award Agreements. A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Restricted Stock
Award Agreement until the Participant has paid the full Purchase Price, if any,
to the Company in the manner set forth in Section 6.3(b) hereof and has executed
and delivered to the Company the applicable Restricted Stock Award Agreement.
Each Restricted Stock Award Agreement shall be in such form, and shall set forth
the Purchase Price, if any, and such other terms, conditions and restrictions of
the Restricted Stock Award Agreement, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem desirable. Each
such Restricted Stock Award Agreement may be different from each other
Restricted Stock Award Agreement.
6.3    Purchase Price.
(a)    Amount. Restricted Stock may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.
(b)    Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by: (a)
cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting



--------------------------------------------------------------------------------




purposes), which surrendered shares shall be valued at Fair Market Value as of
the date of such acceptance; (d) the waiver of compensation due or accrued to
the Participant for services rendered; or (e) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.
6.4    Vesting of Restricted Stock. The Restricted Stock Award Agreement shall
specify the date or dates, the performance goals, if any, established by the
Administrator with respect to one or more Performance Criteria that must be
achieved, and any other conditions on which the Restricted Stock may vest.
6.5    Rights as a Stockholder. Upon complying with the provisions of Sections
6.2 and 6.3 hereof, a Participant shall have the rights of a stockholder with
respect to the Restricted Stock acquired pursuant to a Restricted Stock Award
Agreement, including voting and dividend rights, subject to the terms,
restrictions and conditions as are set forth in such Restricted Stock Award
Agreement. Unless the Administrator shall determine otherwise, certificates
evidencing shares of Restricted Stock shall remain in the possession of the
Company until such shares have vested in accordance with the terms of the
Restricted Stock Award Agreement.
6.6    Restrictions. Shares of Restricted Stock may not be sold, pledged or
otherwise encumbered or disposed of and shall not be assignable or transferable
except by will, the laws of descent and distribution or pursuant to a DRO
entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide, in the discretion of the Administrator, that the Company may, at
the discretion of the Administrator, exercise a Repurchase Right to repurchase
at the original Purchase Price the shares of Restricted Stock that have not
vested as of the date of termination.
ARTICLE 7.
RESTRICTED STOCK UNITS
7.1    Grants of Restricted Stock Units and Dividend Equivalents. The
Administrator shall have the right to grant, pursuant to this Plan, Restricted
Stock Units and Dividend Equivalents, subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are considered to have
lapsed.
7.2    Restricted Stock Unit Agreements. A Participant shall have no rights with
respect to the Restricted Stock Units or Dividend Equivalents covered by a
Restricted Stock Award Agreement until the Participant has executed and
delivered to the Company the applicable Restricted Stock Award Agreement. Each
Restricted Stock Award Agreement shall be in such form, and shall set forth the
Purchase Price, if any, and such other terms, conditions and restrictions of the
Restricted Stock Award Agreement, not inconsistent with the provisions of this
Plan, as the Administrator shall, from time to time, deem desirable. Each such
Restricted Stock Award Agreement may be different from each other Restricted
Stock Award Agreement.
7.3    Purchase Price.



--------------------------------------------------------------------------------




(a)    Amount. Restricted Stock Units may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.
(b)    Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by: (a)
cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.
7.4    Vesting of Restricted Stock Units and Dividend Equivalents. The
Restricted Stock Award Agreement shall specify the date or dates, the
performance goals, if any, established by the Administrator with respect to one
or more Performance Criteria that must be achieved, and any other conditions on
which the Restricted Stock Units and Dividend Equivalents may vest.
7.5    Rights as a Stockholder. Holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends unless or until they become owners of
the shares of Common Stock pursuant to their Restricted Stock Award Agreement
and the terms and conditions of the Plan.
7.6    Restrictions. Restricted Stock Units and Dividend Equivalents may not be
sold, pledged or otherwise encumbered or disposed of and shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide that all Restricted Stock Units and Dividend Equivalents that have
not vested as of such date shall be automatically forfeited by the Participant.
However, if, with respect to such unvested Restricted Stock Units the
Participant paid a Purchase Price, the Administrator shall have the right,
exercisable at the discretion of the Administrator, to exercise a Repurchase
Right to cancel such unvested Restricted Stock Units upon payment to the
Participant of the original Purchase Price. The Participant shall forfeit such
unvested Restricted Stock Units upon the Administrator’s exercise of such right.



--------------------------------------------------------------------------------




7.7    Restricted Stock Unit Grants to Non-Employee Directors.
(a)    Automatic Grants. Each director of the Company who is not an employee or
executive officer of the Company (a “Non-Employee Director”) shall automatically
be granted (i) a Restricted Stock Unit convertible into $200,000 of shares of
the Common Stock, as valued on the Restricted Stock Unit grant date, upon
commencement of service as a director of the Company, and (ii) a Restricted
Stock Unit convertible into $100,000 of shares of Common Stock at each annual
meeting of the Company’s stockholders (provided such individual has served as a
Non-Employee Director for at least six (6) months prior to such meeting). All
such Restricted Stock Units shall be subject to the terms and conditions of this
Plan.
(b)    Vesting of Restricted Stock Units Granted to Non-Employee Directors. Each
initial Restricted Stock Unit granted to a newly-elected or appointed
Non-Employee Director shall vest, in a series of four (4) successive equal
annual installments over the Non-Employee Director’s period of continued service
as a director, with the first such installment to vest upon the Non-Employee
Director’s completion of one (1) year of service as a Non-Employee Director
measured from the Restricted Stock Unit grant date. Each annual Restricted Stock
Unit granted to continuing Non-Employee Directors shall vest, upon the
Non-Employee Director’s completion of one (1) year of service as a Non-Employee
Director measured from the Restricted Stock Unit grant date.
ARTICLE 8.
STOCK APPRECIATION RIGHTS
8.1    Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Participant selected by the Administrator. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon conditions as may be approved by the
Administrator, provided that the Administrator may accelerate the exercisability
or payment of a Stock Appreciation Right at any time.
8.2    Vesting of Stock Appreciation Rights. Each Stock Appreciation Right shall
vest and become exercisable in one or more installments at such time or times
and subject to such conditions, including without limitation the achievement of
specified performance goals or objectives established with respect to one or
more Performance Criteria, as shall be determined by the Administrator. A Stock
Appreciation Right will be exercisable or payable at such time or times as
determined by the Administrator, provided that the maximum term of a Stock
Appreciation Right shall be ten (10) years from the date of grant. The base
price of a Stock Appreciation Right shall be determined by the Administrator in
its sole discretion; provided, however, that the base price per share of any
Stock Appreciation Right shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Common Stock on the date of grant.
8.3    Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing shall be made either in cash or in shares of Common Stock, as
determined by the Administrator in its discretion. If payment is made in shares
of Common Stock, such shares shall be valued at their Fair Market Value on the
date of exercise or payment, subject to applicable tax



--------------------------------------------------------------------------------




withholding requirements and to such conditions, as are set forth in this Plan
and the applicable Stock Appreciation Rights Award Agreement.
8.4    Nontransferability of Stock Appreciation Rights. Except as otherwise
provided in this Section 8.4, Stock Appreciation Rights shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, and during
the life of the Stock Appreciation Rights Holder, Stock Appreciation Rights
shall be exercisable only by the Stock Appreciation Rights Holder. At the
discretion of the Administrator and in accordance with rules it establishes from
time to time, Stock Appreciation Rights Holders may be permitted to transfer
some or all of their Stock Appreciation Rights to one or more “family members,”
which is not a “prohibited transfer for value,” provided that (i) the Stock
Appreciation Rights Holder (or such holder’s estate or representative) shall
remain obligated to satisfy all income or other tax withholding obligations
associated with the exercise of such Stock Appreciation Right; (ii) the Stock
Appreciation Rights Holder shall notify the Company in writing that such
transfer has occurred and disclose to the Company the name and address of the
“family member” or “family members” and their relationship to the holder, and
(iii) such transfer shall be effected pursuant to transfer documents in a form
approved by the Administrator. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.
ARTICLE 9.
STOCK PAYMENT AWARDS
9.1    Grant of Stock Payment Awards. A Stock Payment award may be granted to
any Participant selected by the Administrator. A Stock Payment award may be
granted for past services, in lieu of bonus or other cash compensation, as
directors’ compensation or for any other valid purpose as determined by the
Administrator. A Stock Payment award granted to a Participant represents shares
of Common Stock that are issued without restrictions on transfer and other
incidents of ownership and free of forfeiture conditions, except as otherwise
provided in the Plan and the Award Agreement. The Administrator may, in
connection with any Stock Payment award, provide that no payment is required, or
require the payment by the Participant of a specified purchase price.
9.2    Rights as Stockholder. Subject to the foregoing provisions of this
Article 9 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Payment award the Participant shall have all rights of a
stockholder with respect to the shares of Common Stock, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.
ARTICLE 10.
ADMINISTRATION OF THE PLAN
10.1    Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a Committee. Members of the Committee
may be appointed from time to time by, and shall serve at the pleasure of, the
Board. The Board may limit the composition of the Committee to those persons
necessary to comply with the requirements of Section 162(m) of the Code and
Section 16 of the Exchange Act.



--------------------------------------------------------------------------------




10.2    Powers of the Administrator. In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Awards shall be granted, the number of
shares to be represented by each Award, and the consideration to be received by
the Company upon the exercise and/or vesting of such Awards; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of, Award Agreements; (e) to determine the identity or capacity of any
persons who may be entitled to exercise a Participant’s rights under any Award
Agreement under the Plan; (f) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement; (g) to
accelerate the vesting of any Award or release or waive any repurchase rights of
the Company with respect to Restricted Stock Awards; (h) to extend the
expiration date of any Option; (i) to amend outstanding Award Agreements to
provide for, among other things, any change or modification which the
Administrator could have included in the original Agreement or in furtherance of
the powers provided for herein; and (j) to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Any action, decision,
interpretation or determination made in good faith by the Administrator in the
exercise of its authority conferred upon it under the Plan shall be final and
binding on the Company and all Participants. To the extent permitted by
applicable law, the Administrator may from time to time delegate to one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Administrator
specifies at the time of such delegation, and the Administrator may at any time
rescind the authority so delegated or appoint a new delegatee.
10.3    Limitation on Liability. No employee of the Company or member of the
Board or Administrator shall be subject to any liability with respect to duties
under the Plan unless the person acts fraudulently or in bad faith. To the
extent permitted by law, the Company shall indemnify each member of the Board or
Administrator, and any employee of the Company with duties under the Plan, who
was or is a party, or is threatened to be made a party, to any threatened,
pending or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.
ARTICLE 11.
CHANGE IN CONTROL
11.1    Impact of Change in Control on Awards Under Plan. In order to preserve a
Participant’s rights in the event of a Change in Control of the Company:
(a)    The Administrator shall have the discretion to provide in each Award
Agreement the terms and conditions that relate to (i) vesting of such Award in
the event of a Change in Control, and (ii) assumption of such Awards or issuance
of comparable securities under an incentive program in the event of a Change in
Control. The aforementioned terms and conditions may vary in each Award
Agreement.
(b)    If the terms of an outstanding Option provide for accelerated vesting in
the event of a Change in Control, or to the extent that a Option is vested and
not yet exercised, the Administrator in its discretion may provide, in



--------------------------------------------------------------------------------




connection with the Change in Control transaction, for the purchase or exchange
of each Option for an amount of cash or other property having a value equal to
the difference (or “spread”) between: (x) the value of the cash or other
property that the Participant would have received pursuant to the Change in
Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.
(c)    If the terms of an outstanding Stock Appreciation Right provide for
accelerated vesting in the event of a Change in Control, or to the extent that a
Stock Appreciation Right is vested and not yet exercised, the Administrator in
its discretion may provide, in connection with the Change in Control
transaction, for the purchase or exchange of each Stock Appreciation Right for
an amount of cash or other property having a value equal to the value of the
cash or other property that the Participant would have received pursuant to the
Change in Control transaction in exchange for the shares issuable upon exercise
of the Stock Appreciation Right had the Stock Appreciation Right been exercised
immediately prior to the Change in Control.
(d)    Outstanding Options and Stock Appreciation Rights shall terminate and
cease to be exercisable upon consummation of a Change in Control except to the
extent that the Options or Stock Appreciation Rights are assumed by the
successor entity (or parent thereof) pursuant to the terms of the Change in
Control transaction.
(e)    The Administrator shall cause written notice of a proposed Change in
Control transaction to be given to Participants not less than fifteen (15) days
prior to the anticipated effective date of the proposed transaction.
ARTICLE 12.
AMENDMENT AND TERMINATION OF THE PLAN
12.1    Amendments. The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Award Agreement without such Participant’s consent. The Board may
alter or amend the Plan to comply with requirements under the Code relating to
Incentive Options or other types of options which give Optionees more favorable
tax treatment than that applicable to Options granted under this Plan as of the
date of its adoption. Upon any such alteration or amendment, any outstanding
Option granted hereunder may, if the Administrator so determines and if
permitted by applicable law, be subject to the more favorable tax treatment
afforded to an Optionee pursuant to such terms and conditions.
12.2    Plan Termination. Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Awards may be granted under the Plan thereafter, but
Awards and Award Agreements then outstanding shall continue in effect in
accordance with their respective terms.
ARTICLE 13.
TAX WITHHOLDING
13.1    Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the



--------------------------------------------------------------------------------




Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.
ARTICLE 14.
MISCELLANEOUS
14.1    Benefits Not Alienable. Other than as provided above, benefits under the
Plan may not be assigned or alienated, whether voluntarily or involuntarily. Any
unauthorized attempt at assignment, transfer, pledge or other disposition shall
be without effect.
14.2    Awards subject to Code Section 409A. Any Award that constitutes, or
provides for, a deferral of compensation subject to Section 409A of the Code (a
“Section 409A Award”) shall satisfy the requirements of Section 409A of the
Code, to the extent applicable as determined by the Administrator. The Award
Agreement with respect to a Section 409A Award shall incorporate the terms and
conditions required by Section 409A of the Code. If any deferral of compensation
is to be permitted in connection with a 409A Award, the Administrator shall
establish rules and procedures relating to such deferral in a manner intended to
comply with the requirements of Section 409A of the Code, including, without
limitation, the time when an election to defer may be made, the time period of
the deferral and the events that would result in payment of the deferred amount,
the interest or other earnings attributable to the deferral and the method of
funding, if any, attributable to the deferred amount.
14.3    No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.
14.4    Application of Funds. The proceeds received by the Company from the sale
of Common Stock pursuant to Option Agreements and Restricted Stock Award
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.
14.5    Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan.
14.6    Annual Reports. During the term of this Plan, the Company will furnish
to each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.



--------------------------------------------------------------------------------








Option Number:


Optionee ID Number: ____


ENDOLOGIX, INC.


STOCK OPTION AGREEMENT UNDER
2015 STOCK INCENTIVE PLAN




Type of Option: ________


This STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of ________ __,
20__ by and between Endologix, Inc., a Delaware corporation (“Company”), and
__________ (“Optionee”) pursuant to the Company’s 2015 Stock Incentive Plan (the
“Plan”). Any capitalized term not defined herein shall have the meaning ascribed
to it in the Plan.
RECITALS:
Optionee is an employee or director of the Company and in connection therewith
has rendered services for and on behalf of the Company or any Affiliated
Company.
The Company desires to issue Optionee options to purchase shares of the Common
Stock of the Company for the consideration set forth herein to provide an
incentive for Optionee to remain in the service of the Company and to exert
added effort towards its growth and success.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:
1. GRANT OF OPTION. The Company hereby grants to Optionee an option (“Option”)
to purchase all or any portion of a total of __________ shares (“Shares”) of the
Common Stock of the Company at a purchase price of __________ per share
(“Exercise Price”), subject to the terms and conditions set forth herein and the
provisions of the Plan. If the “Type of Option” denoted above is “Incentive,”
then this Option is intended to qualify as an “incentive stock option” as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). If this Option fails in whole or in part to qualify as an incentive
stock option, or if the “Type of Option” denoted above is “Nonqualified,” then
this Option shall to that extent constitute a nonqualified stock option.
2. VESTING OF OPTION. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, in accordance with the following vesting
schedule:
Shares             Vest Type             Full Vest             Expiration


[TO BE PROVIDED]




No additional Shares shall vest after, and the portion of the Option related to
such additional shares shall terminate upon, the date of termination of
Optionee’s “Continuous Service” (as defined in Section 3 below), but this Option
shall continue to be exercisable in accordance with Section 3 hereof with
respect to that number of shares that have vested as of the date of termination
of Optionee’s Continuous Service.





--------------------------------------------------------------------------------




3. Term of Option. Optionee’s right to exercise this Option shall terminate upon
the first to occur of the following:
(a) the expiration of ten (10) years from the date of this Agreement;
(b) the expiration of ninety (90) days from the date of termination of
Optionee’s Continuous Service if such termination occurs for any reason other
than permanent disability or death; provided, however, that if Optionee dies
during such ninety-day period the provisions of Section 3(d) below shall apply;
(c) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to permanent disability (as
defined in Section 22(e)(3) of Code) of Optionee;
(d) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to Optionee’s death or if death
occurs during the ninety (90) day period following termination of Optionee's
Continuous Service pursuant to Section 3(b) above, as the case may be; or
(e) upon the consummation of a Change in Control, unless otherwise provided
pursuant to Section 9 below.
As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for paid vacations or sick days in accordance with Company policy, as
applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) service as a Service Provider.
Optionee’s Continuous Service shall not terminate merely because of a change in
the capacity in which Optionee renders service to the Company or a corporation
or subsidiary corporation described in clause (i) above. For example, a change
in Optionee’s status from an employee to a Non-Employee Director will not
constitute an interruption of Optionee’s Continuous Service, provided there is
no interruption in Optionee’s performance of such services.
4. Exercise of Option. On or after the vesting of any portion of this Option in
accordance with Sections 2 or 9 hereof, and until termination of the right to
exercise this Option in accordance with Section 3 above, the portion of this
Option which has vested may be exercised in whole or in part by Optionee (or,
after his or her death, by the person designated in Section 5 below) upon
delivery of the following to the Company at its principal executive offices:
(a) a written notice of exercise which identifies this Agreement and states the
number of Shares then being purchased (but no fractional Shares may be
purchased) unless the Company has established other procedures;
(b) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Administrator
may approve from time-to-time under the provisions of Section 5.3 of the Plan);
(c) a check or cash in the amount reasonably requested by the Company to satisfy
the Company’s withholding obligations under federal, state or other applicable
tax laws with respect to the taxable income, if any, recognized by Optionee in
connection with the exercise of this Option (unless the Company and Optionee
shall have made other arrangements for deductions or withholding from Optionee’s
wages, bonus or other compensation payable to Optionee, or, if permitted by the
Administrator in its discretion, by the withholding of Shares issuable upon
exercise of this Option or the delivery of Shares owned by Optionee, provided
such arrangements satisfy the requirements of applicable tax laws); and
(d) a letter, if requested by the Company, in such form and substance as the
Company may require, setting forth the investment intent of Optionee, or person
designated in Section 5 below, as the case may be.



--------------------------------------------------------------------------------




5. Death of Optionee; No Assignment. The rights of Optionee under this Agreement
may not be assigned or transferred except by will or by the laws of descent and
distribution, and may be exercised during the lifetime of Optionee only by
Optionee. Any attempt to sell, pledge, assign, hypothecate, transfer or dispose
of this Option in contravention of this Agreement or the Plan shall be void and
shall have no effect. If Optionee’s Continuous Service terminates as a result of
his or her death, and provided Optionee’s rights hereunder shall have vested
pursuant to Section 2 hereof, Optionee’s legal representative, his or her
legatee, or the person who acquired the right to exercise this Option by reason
of the death of Optionee (individually, a “Successor”) shall succeed to
Optionee’s rights and obligations under this Agreement. After the death of
Optionee, only a Successor may exercise this Option.
6. Representations and Warranties of Optionee. Optionee acknowledges receipt of
a copy of the Plan and understands that all rights and obligations connected
with this Option are set forth in this Agreement and in the Plan.
7. Limitation on Company’s Liability for Nonissuance. The Company agrees to use
its reasonable best efforts to obtain from any applicable regulatory agency such
authority or approval as may be required in order to issue and sell the Shares
to Optionee pursuant to this Option. Inability of the Company to obtain, from
any such regulatory agency, authority or approval deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of the Shares hereunder
and under the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such Shares as to which such requisite authority or
approval shall not have been obtained.
8. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustment shall be made by
the Administrator to the number of Shares subject to the unexercised portion of
this Option and to the Exercise Price per share, in order to preserve, as nearly
as practical, but not to increase, the benefits of Optionee under this Option,
in accordance with the provisions of Section 4.2 of the Plan.
9. Change in Control.
[In the event of a Change in Control (as defined in Section 2.6 of the Plan) of
the Company, the right to exercise this Option shall accelerate automatically
and vest in full (notwithstanding the provisions of Section 2 above) effective
as of immediately prior to the consummation of the Change in Control. The
Administrator in its discretion may provide, in connection with the Change in
Control transaction, for the purchase or exchange of this Option for an amount
of cash or other property having a value equal to the difference (or “spread”)
between: (x) the value of the cash or other property that Optionee would have
received pursuant to the Change in Control transaction in exchange for the
Shares issuable upon exercise of this Option had this Option been exercised
immediately prior to the Change in Control, and (y) the aggregate Exercise Price
for such Shares. The Administrator shall cause written notice of the Change in
Control transaction to be given to Optionee not less than fifteen (15) days
prior to the anticipated effective date of the proposed transaction.]
[In the event of a Change in Control (as defined in Section 2.6 of the Plan) of
the Company:
(a) The right to exercise this Option shall accelerate automatically and vest in
full (notwithstanding the provisions of Section 2 above) effective as of
immediately prior to the consummation of the Change in Control unless this
Option is to be assumed by the acquiring or successor entity (or parent thereof)
or a new option or New Incentives are to be issued in exchange therefore, as
provided in subsection (b) below. If vesting of this Option will accelerate
pursuant to the preceding sentence, the Administrator in its discretion may
provide, in connection with the Change in Control transaction, for the purchase
or exchange of this Option for an amount of cash or other property having a
value equal to the difference (or “spread”) between: (x) the value of the cash
or other property that Optionee would have received pursuant to the Change in
Control transaction in exchange for the Shares issuable upon exercise of this
Option had this Option been exercised immediately prior to the Change in
Control, and (y) the aggregate Exercise Price for such Shares. If the vesting of
this Option will



--------------------------------------------------------------------------------




accelerate pursuant to this subsection (a), then the Administrator shall cause
written notice of the Change in Control transaction to be given to Optionee not
less than fifteen (15) days prior to the anticipated effective date of the
proposed transaction.
(b) Notwithstanding the foregoing, the vesting of this Option shall not
accelerate if and to the extent that: (i) this Option (including the unvested
portion thereof) is to be assumed by the acquiring or successor entity (or
parent thereof) or a new option of comparable value is to be issued in exchange
therefor pursuant to the terms of the Change in Control transaction, or (ii)
this Option (including the unvested portion thereof) is to be replaced by the
acquiring or successor entity (or parent thereof) with other incentives of
comparable value under a new incentive program (“New Incentives”) containing
such terms and provisions as the Administrator in its discretion may consider
equitable. If this Option is assumed, or if a new option of comparable value is
issued in exchange therefor, then this Option or the new option shall be
appropriately adjusted, concurrently with the Change in Control, to apply to the
number and class of securities or other property that Optionee would have
received pursuant to the Change in Control transaction in exchange for the
Shares issuable upon exercise of this Option had this Option been exercised
immediately prior to the Change in Control, and appropriate adjustment also
shall be made to the Exercise Price such that the aggregate Exercise Price of
this Option or the new option shall remain the same as nearly as practicable.
(c) If the provisions of subsection (b) above apply, then this Option, the new
option or the New Incentives shall continue to vest in accordance with the
provisions of Section 2 hereof and shall continue in effect for the remainder of
the term of this Option in accordance with the provisions of Section 3 hereof.
However, in the event of an Involuntary Termination (as defined below) of
Optionee’s Continuous Service within twelve (12) months following such Change in
Control, then vesting of this Option, the new option or the New Incentives shall
accelerate in full automatically effective upon such Involuntary Termination.
For purposes of this Section 9, the following terms shall have the meanings set
forth below:
(i) “Cause” shall mean (A) the commission of any act of fraud, embezzlement or
dishonesty by Optionee which materially and adversely affects the business of
the Company, the acquiring or successor entity (or parent or any subsidiary
thereof), (B) any unauthorized use or disclosure by Optionee of confidential
information or trade secrets of the Company, the acquiring or successor entity
(or parent or any subsidiary thereof), (C) the continued refusal or omission by
Optionee to perform any material duties required of him if such duties are
consistent with duties customary for the position held with the Company, the
acquiring or successor entity (or parent or any subsidiary thereof), (D) any
material act or omission by Optionee involving malfeasance or gross negligence
in the performance of Optionee’s duties to, or material deviation from any of
the policies or directives of, the Company or the acquiring or successor entity
(or parent or any subsidiary thereof), (E) conduct on the part of Optionee which
constitutes the breach of any statutory or common law duty of loyalty to the
Company, the acquiring or successor entity (or parent or any subsidiary
thereof), or (F) any illegal act by Optionee which materially and adversely
affects the business of the Company, the acquiring or successor entity (or
parent or any subsidiary thereof), or any felony committed by Optionee, as
evidenced by conviction thereof. The provisions of this Section shall not limit
the grounds for the dismissal or discharge of Optionee or any other individual
in the service of the Company, the acquiring or successor entity (or parent or
any subsidiary thereof).
(ii) “Involuntary Termination” shall mean the termination of Optionee’s
Continuous Service by reason of:
(A) Optionee’s involuntary dismissal or discharge by the Company, or by the
acquiring or successor entity (or parent or any subsidiary thereof employing
Optionee) for reasons other than Cause (as defined above), or
(B) Optionee’s voluntary resignation within thirty (30) days following (x) a
change in Optionee’s position with the Company, the acquiring or successor
entity (or parent or any subsidiary thereof) which materially reduces Optionee’s
duties and responsibilities or the level of management to which Optionee
reports, (y) a reduction in Optionee’s level of compensation (including base
salary, fringe benefits and target bonus under any performance based bonus or
incentive programs) by more than ten percent (10%), or (z) a



--------------------------------------------------------------------------------




relocation of Optionee’s principal place of employment by more than thirty (30)
miles, provided and only if such change, reduction or relocation is effected
without Optionee’s written consent.
In the event that Optionee is a party to an employment agreement or other
similar agreement with the Company or any Affiliated Company that defines a
termination on account of “Cause” or “Involuntary Termination” (or terms having
similar meanings), such definitions shall apply as the definitions of a
termination on account of “Cause” or pursuant to an “Involuntary Termination”
for purposes hereof, but only to the extent that such definition provides
Optionee with greater rights.]
10. No Employment Contract Created. Neither the granting of this Option nor the
exercise hereof shall be construed as granting to Optionee any right with
respect to continuance of employment by, or other service provider relationship
with, the Company or any of its subsidiaries. The right of the Company or any of
its subsidiaries to terminate at will Optionee’s employment at any time (whether
by dismissal, discharge or otherwise), with or without cause, is specifically
reserved.
11. Rights as Stockholder. Optionee (or transferee of this option by will or by
the laws of descent and distribution) shall have no rights as a stockholder with
respect to any Shares covered by this Option until the date of the issuance of a
stock certificate or certificates to him or her for such Shares, notwithstanding
the exercise of this Option.
12. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Optionee will not
sell or otherwise transfer or dispose of any Shares held by Optionee without the
prior written consent of the Company or such underwriter, as the case may be,
during such period of time, not to exceed 180 days following the effective date
of the registration statement filed by the Company with respect to such
offering, as the Company or the underwriter may specify.
13. Interpretation. This Option is granted pursuant to the terms of the Plan,
and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Option and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and Optionee. As used in
this Agreement, the term “Administrator” shall refer to the committee of the
Board of Directors of the Company appointed to administer the Plan, and if no
such committee has been appointed, the term Administrator shall mean the Board
of Directors.
14. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and effective (i) when delivered by hand, (ii) when otherwise
delivered against receipt therefor, or (iii) three (3) business days after being
mailed if sent by registered or certified mail, postage prepaid, return receipt
requested. Any notice shall be addressed to the parties as follows or at such
other address as a party may designate by notice given to the other party in the
manner set forth herein:
(a) if to the Company:


Endologix, Inc.
2 Musick
Irvine, CA 92618
Attention: Chief Financial Officer
(b) If to Optionee, at the address shown in the employment or stock records of
the Company.
15. Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of California without reference to choice of law principles,
as to all matters, including, but not limited to, matters of validity,
construction, effect or performance.



--------------------------------------------------------------------------------




16. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
17. Acceptance. By accepting this agreement electronically, you, as Optionee,
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Agreement.



--------------------------------------------------------------------------------






ENDOLOGIX, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Name of Grantee:
 
Total Number of Stock Units Granted:
 
Grant Date:
 



Endologix, Inc. (the “Company”) has on the Grant Date specified above (the
“Grant Date”) granted to __________ (“Grantee”), pursuant to the Company’s 2015
Stock Incentive Plan (the “Plan”), an award (the “Award”) to receive that number
of restricted stock units (the “Restricted Stock Units”) indicated above. Each
Restricted Stock Unit represents the right to receive one share of the Company’s
Common Stock (the “Common Stock”), subject to certain restrictions and on the
terms and conditions contained in this Agreement and the Plan. Any terms not
defined herein shall have the meaning set forth in the Plan. The Restricted
Stock Units are being given to Grantee in order to provide an incentive for
Grantee to provide services to the Company and to exert added effort towards its
growth and success, and Grantee shall not be required to pay any purchase price
or other consideration upon conversion of any Restricted Stock Units into shares
of the Common Stock.
1.Definitions. As used herein, the following definitions shall apply:
(a)“Board” means the Board of Directors of the Company.
(b)“Cause” means, with respect to Grantee’s Continuous Service, the termination
by the Company of such Continuous Service for any of the following reasons: (i)
the commission of any act of fraud, embezzlement or dishonesty by Grantee which
materially and adversely affects the business of the Company, the acquiring or
successor entity (or parent or any subsidiary thereof); (ii) any unauthorized
use or disclosure by Grantee of confidential information or trade secrets of the
Company, the acquiring or successor entity (or parent or any subsidiary
thereof); (iii) the continued refusal or omission by Grantee to perform any
material duties required of him or her if such duties are consistent with duties
customary for the position held with the Company, the acquiring or successor
entity (or parent or any subsidiary thereof); (iv) any material act or omission
by Grantee involving malfeasance or gross negligence in the performance of
Grantee’s duties to, or material deviation from any of the policies or
directives of, the Company or the acquiring or successor entity (or parent or
any subsidiary thereof); (iv) conduct on the part of Grantee which constitutes
the breach of any statutory or common law duty of loyalty to the Company, the
acquiring or successor entity (or parent or any subsidiary thereof); or (v) any
illegal act by Grantee which materially and adversely affects the business of
the Company, the acquiring or successor entity (or parent or any subsidiary
thereof), or any felony committed by Grantee, as evidenced by conviction
thereof. The provisions of this Section shall not limit the grounds for the
dismissal or discharge of Grantee or any other individual in the service of the
Company, the acquiring or successor entity (or parent or any subsidiary
thereof). Subject to Section 5 below, in the event that Grantee is a party to an
employment agreement, consulting agreement or other similar agreement with the
Company or any Affiliated Company that defines a termination on account of
“Cause” (or a term having a similar meaning), such definition shall apply as the
definition of a termination on account of “Cause” for purposes hereof, but only
to the extent that such definition provides Grantee with greater rights.
(c)“Change in Control” means the occurrence of any of the following:
(i)The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of Section
13(d)(3) of the Exchange Act) of the beneficial ownership of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of all outstanding securities of the Company;



--------------------------------------------------------------------------------




(ii)A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;
(iii)A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;
(iv)The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or
(v)The approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.
(d)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and applicable Treasury Regulations and administrative guidance promulgated
thereunder.
(e)“Continuous Service” means (i) employment by either the Company or any parent
or subsidiary corporation of the Company, or by any successor entity following a
Change in Control, which is uninterrupted except for paid vacations or sick days
in accordance with Company policy, as applicable, (ii) service as a member of
the Board of Directors of the Company until Grantee resigns, is removed from
office, or Grantee’s term of office expires and he or she is not reelected, or
(iii) service as a Service Provider. Grantee’s Continuous Service shall not
terminate merely because of a change in the capacity in which Grantee renders
service to the Company or a corporation or subsidiary corporation described in
clause (i) above. For example, a change in Grantee’s status from an employee to
a Non-Employee Director will not constitute an interruption of Grantee’s
Continuous Service, provided there is no interruption in Grantee’s performance
of such services. Notwithstanding the foregoing, for any employee of a
subsidiary of the Company located outside the United States, such employee’s
Continuous Service shall be deemed terminated upon the commencement of such
employee’s “garden leave period,” “notice period,” or other similar period where
such employee is being compensated by such subsidiary but not actively providing
service to such subsidiary.
(f)“Established Securities Market” means either: (a) a securities exchange
registered with the Securities and Exchange Commission under Section 6 of the
Exchange Act; (b) a foreign national securities exchange officially recognized,
sanctioned or supervised by governmental authority; or (c) an OTC Market.
(g)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)“Fair Market Value” on any given date means the value of a share of Common
Stock, determined as follows:
(i)If the Common Stock is then readily tradable on an Established Securities
Market, the Fair Market Value shall be determined by the Board through the
application of a valuation method permitted under Treasury Regulation Section
1.409A-1(b)(5)(iv)(A); and
(ii)If the Common Stock is not then readily tradable on an Established
Securities Market, the Fair Market Value shall be determined by the Board in
good faith through the reasonable application of a reasonable valuation method
in accordance with Treasury Regulation Section 1.409A-1(b)(5)(iv)(B), which
determination shall be conclusive and binding on all interested parties.
(i)“Good Reason” shall mean a termination of Continuous Service by Grantee
within thirty (30) days following the occurrence of any one or more of the
following events without Grantee’s written consent: (i) a change in Grantee’s
position with the Company, the acquiring or successor entity (or parent or any
subsidiary thereof) which materially reduces Grantee’s duties and
responsibilities or the level of management to which Grantee reports; (ii) a
reduction in Grantee’s level of compensation by more than ten percent (10%); or
(iii) a relocation of Grantee’s principal place of service by more than thirty
(30) miles, provided and only if such change, reduction or relocation is
effected without Grantee’s written consent. Subject to Section 5 below, in the
event that Grantee is a party to an employment agreement, consulting agreement
or other similar agreement with the Company or any Affiliated Company that
defines a termination on account of “Good Reason” (or a term having a similar
meaning),



--------------------------------------------------------------------------------




such definition shall apply as the definition of “Good Reason” for purposes
hereof, but only to the extent that such definition provides Grantee with
greater rights. A termination by Good Reason shall be communicated by written
notice to the Company, and shall be deemed to occur on the date such notice is
delivered to the Company, unless the circumstances giving rise to the
termination by Good Reason are cured within five (5) days of such notice.
(j)“Involuntary Termination” shall mean the termination of Grantee’s Continuous
Service by reason of:
(i)Grantee’s involuntary dismissal or discharge by the Company, or by the
acquiring or successor entity (or parent or any subsidiary thereof employing
Grantee) for reasons other than Cause; or
(ii)Termination of Continuous Service by Grantee for Good Reason.
Subject to Section 5 below, in the event that Grantee is a party to an
employment agreement, consulting agreement or other similar agreement with the
Company that defines “Involuntary Termination” (or a term having a similar
meaning), such definition shall apply as the definition of “Involuntary
Termination” for purposes hereof, but only to the extent that such definition
provides Grantee with greater rights.
(k)“OTC Market” means an over-the-counter market reflected by the existence of
an interdealer quotation system.
(l)“Sales” means the net amount billed or invoiced by Company (gross sales net
of discounts, returns and allowances) for the sale of a Company product to
independent third parties including without limitation customers, end-users,
licensees, dealers or distributors of the Company.
(m)“Treasury Regulations” shall mean the regulations of the United States
Treasury Department promulgated under the Code.
2.Rights of Grantee with Respect to the Restricted Stock Units.
(a)No Stockholder Rights. Grantee shall have no rights as a stockholder of the
Company until shares of Common Stock are actually issued to and held of record
by Grantee. The rights of Grantee with respect to the Restricted Stock Units
shall remain forfeitable at all times prior to the date on which such rights
become vested, and the restrictions with respect to the Restricted Stock Units
lapse, in accordance with Section 3 below.
(b)Additional Restricted Stock Units. As long as Grantee holds Restricted Stock
Units granted pursuant to this Award, the Company shall credit to Grantee, on
each date that the Company pays a cash dividend to holders of Common Stock
generally, an additional number of Restricted Stock Units (“Additional
Restricted Stock Units”) equal to the total number of whole Restricted Stock
Units and Additional Restricted Stock Units previously credited to Grantee under
this Award multiplied by the dollar amount of the cash dividend paid per share
of Common Stock by the Company on such date, divided by the Fair Market Value of
a share of Common Stock on such date. Any fractional Restricted Stock Unit
resulting from such calculation shall be included in the Additional Restricted
Stock Units. A report showing the number of Additional Restricted Stock Units so
credited shall be sent to Grantee periodically, as determined by the Company.
The Additional Restricted Stock Units so credited shall be subject to the same
terms and conditions as the Restricted Stock Units to which such Additional
Restricted Stock Units relate and the Additional Restricted Stock Units shall be
forfeited in the event that the Restricted Stock Units with respect to which
such Additional Restricted Stock Units were credited are forfeited.
(c)Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Grantee prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 3 below. Neither this Section 2(c)
nor any action taken pursuant to or in accordance with this Section 2(c) shall
be construed to create a trust of any kind. As soon as practical after any
Restricted Stock Units vest pursuant to Section 3 below, the Company shall
promptly cause to be issued an equivalent number of shares of Common Stock,
registered in Grantee’s name in payment of such vested whole Restricted Stock
Units and any Additional Restricted Stock Units. Such payment shall be subject
to the tax withholding provisions of Section 8, and shall be in complete
satisfaction of such vested Restricted Stock Units. The value of any fractional
Restricted Stock Unit shall be paid in cash at the time certificates are
delivered to Grantee in payment of the Restricted Stock Units and any Additional
Restricted Stock Units.
3.Vesting. Subject to Section 4 below, the Restricted Stock Units granted
hereunder shall vest in accordance with the following schedule: [TO BE
PROVIDED].
4.Vesting Upon a Change in Control.
[In the event of a Change in Control of the Company, the Restricted Stock Units
shall accelerate automatically and vest in full (notwithstanding the provisions
of Section 3 above) effective as of immediately prior to the consummation of the
Change in Control. The Administrator in its discretion may provide, in
connection with



--------------------------------------------------------------------------------




the Change in Control, for the purchase or exchange of the Restricted Stock
Units for an amount of cash or other property having a value equal to the value
of the cash or other property that Grantee would have received pursuant to the
Change in Control had the Restricted Stock Units been fully vested immediately
prior to the Change in Control. The Company shall cause written notice of the
Change in Control transaction to be given to Grantee not less than fifteen (15)
calendar days prior to the anticipated effective date of the proposed
transaction.]
[(a)    Notwithstanding Section 3 above, if Grantee holds Restricted Stock Units
at the time a Change in Control occurs, the Restricted Stock Units shall
accelerate automatically and vest in full (notwithstanding the provisions of
Section 3 above) effective as of immediately prior to the consummation of the
Change in Control unless this Award is to be assumed by the acquiring or
successor entity (or parent thereof) or new restricted stock units or New
Incentives (as defined below) are to be issued in exchange therefor, as provided
in Section 4(b) below. If vesting of the Restricted Stock Units will accelerate
pursuant to the preceding sentence, the Administrator (as defined in the Plan)
in its discretion may provide, in connection with the Change in Control
transaction, for the purchase or exchange of the Restricted Stock Units for an
amount of cash or other property having a value equal to the value of the cash
or other property that Grantee would have received pursuant to the Change in
Control transaction had the Restricted Stock Units been fully vested immediately
prior to the Change in Control. If the vesting of the Restricted Stock Units
will accelerate pursuant to this Section 4(a), then the Company shall cause
written notice of the Change in Control transaction to be given to Grantee not
less than fifteen (15) calendar days prior to the anticipated effective date of
the proposed transaction.
(b)    Notwithstanding Section 4(a) above, the vesting of the Restricted Stock
Units shall not accelerate if and to the extent that: (i) this Award (including
the unvested portion thereof) is to be assumed by the acquiring or successor
entity (or parent thereof) or the substitution for this Award of new restricted
stock units of comparable value covering shares of a successor corporation (with
appropriate adjustments as to the number and kind of shares) is to be issued in
exchange therefor pursuant to the terms of the Change in Control, or (ii) this
Award (including the unvested portion thereof) is to be replaced by the
acquiring or successor entity (or parent thereof) with other incentives of
comparable value under a new incentive program (“New Incentives”) containing
such terms and provisions as the Company in its discretion may consider
equitable. If this Award is assumed, or if new restricted stock units of
comparable value are issued in exchange therefor, then this Award or the new
restricted stock units shall be appropriately adjusted, concurrently with the
Change in Control, to apply to the number and class of securities or other
property that Grantee would have received pursuant to the Change in Control had
the Restricted Stock Units been fully vested immediately prior to the Change in
Control. The provisions of this Section 4 shall not limit the grounds for the
dismissal or discharge of Grantee or any other individual in the service of the
Company, the acquiring or successor entity (or parent or any subsidiary
thereof).
(c)    If the provisions of Section 4(b) above apply, then this Award, the new
restricted stock units or New Incentives shall continue to vest in accordance
with the provisions of Section 3 hereof, and shall continue in effect for the
remainder of the term of this Award. However, in the event of an Involuntary
Termination of Grantee’s Continuous Service within six (6) months following such
Change in Control, the vesting of the Restricted Stock Units, the new restricted
stock units or New Incentives shall accelerate in full automatically effective
upon such Involuntary Termination.]
5.Effect of Termination of Continuous Service. If, prior to vesting of the
Restricted Stock Units pursuant to Section 3 or 4, Grantee ceases to provide
Continuous Service for any reason (whether voluntary or involuntary), then
Grantee’s rights to any unvested Restricted Stock Units shall be immediately and
irrevocably forfeited, including the right to receive any Additional Restricted
Stock Units.
6.Restriction on Transfer. The Restricted Stock Units and any rights under this
Award may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Grantee, and any such purported sale, assignment, transfer,
pledge, hypothecation or other disposition shall be void and unenforceable
against the Company.
7.Adjustments to Restricted Stock Units. In the event that the outstanding
shares of Common Stock of the Company are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then Grantee shall be entitled to new or
additional or different shares of stock or securities, in order to preserve, as
nearly as practical, but not to increase, the benefits of Grantee under the
Award. Such new, additional or different shares shall be deemed “Common



--------------------------------------------------------------------------------




Stock” for purposes of this Award and subject to all of the terms and conditions
hereof. Notwithstanding anything in this Award to the contrary (a) any
adjustments made pursuant to this Section 7 to Restricted Stock Units that are
considered “deferred compensation” within the meaning of Section 409A of the of
the Code shall be made in compliance with the requirements of Section 409A of
the Code; (b) any adjustments made pursuant to this Section 7 to Restricted
Stock Units that are not considered “deferred compensation” subject to Section
409A of the Code shall be made in such a manner as to ensure that after such
adjustment the Restricted Stock Units either (i) continue not to be subject to
Section 409A of the Code or (ii) comply with the requirements of Section 409A of
the Code; and (c) in any event, the Company shall not have the authority to make
any adjustments pursuant to this Section 7 to the extent the existence of such
authority would cause Restricted Stock Units that are not intended to be subject
to Section 409A of the Code at the time of grant to be subject thereto.
8.Income Tax Matters.
(a)In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Grantee, are withheld
or collected from Grantee.
(b)Upon the vesting of any Restricted Stock Units, Grantee shall deliver to the
Company a check or cash in the amount reasonably requested by the Company to
satisfy the Company’s withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
Grantee in connection with the vesting of such Restricted Stock Units (unless
the Company and Grantee shall have made other arrangements for deductions or
withholding from Grantee’s wages, bonus or other compensation payable to
Grantee, or, if permitted by the Administrator in its discretion, by the
withholding of a sufficient number of shares of Common Stock in connection with
the vesting of such Restricted Stock Units at the Fair Market Value of the
Common Stock (determined as of the date of measurement of the amount of income
subject to such withholding) or the delivery of a number shares of the Common
Stock owned by Grantee, provided such arrangements satisfy the requirements of
applicable tax laws).
(c)The Restricted Stock Unit Award evidenced by this Agreement, and the issuance
of shares of Common Stock to Grantee in settlement of vested Units, is intended
to be taxed under the provisions of Section 83 of the Code, and is not intended
to provide and does not provide for the deferral of compensation within the
meaning of Section 409A(d) of the Code. Therefore, the Company intends to report
as includible in Grantee’s gross income for any taxable year an amount equal to
the Fair Market Value of the shares of Common Stock covered by the Restricted
Stock Units that vest (if any) during such taxable year, determined as of the
date such units vest. In furtherance of this intended tax treatment, all vested
Units shall be automatically settled and payment to Grantee shall be made as
provided in Section 2(c) hereof, but in no event later than March 15th of the
year following the calendar year in which such units vest. Grantee shall have no
power to affect the timing of such settlement or payment. The Company reserves
the right to amend this Agreement, without Grantee’s consent, to the extent it
reasonably determines from time to time that such amendment is necessary in
order to achieve the purposes of this Section.
9.Compliance with Laws. The Award and the offer, issuance and delivery of
securities under this Agreement are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Grantee will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. The Company will cause such action to be
taken, and such filings to be made, so that the grant hereunder shall comply
with the rules of the Nasdaq Stock Market or the principal stock exchange on
which shares of the Company’s Common Stock are then listed for trading.
10.No Agreement to Employ. Nothing in this Agreement shall affect any right with
respect to continuance of employment by the Company. The right of the Company to
terminate at will Grantee’s employment at any time (whether by dismissal,
discharge or otherwise), with or without cause, is specifically reserved,
subject to any other written employment agreement to which the Company and
Grantee may be a party.
11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior or
contemporaneous written or oral agreements and understandings of the parties,
either express or implied.
12.Assignment. Grantee shall have no right, without the prior written consent of
the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate his or her



--------------------------------------------------------------------------------




duties or obligations under this Agreement. This Agreement is made solely for
the benefit of the parties hereto, and no other person, partnership, association
or corporation shall acquire or have any right under or by virtue of this
Agreement.
13.Severability. Should any provision or portion of this Agreement be held to be
unenforceable or invalid for any reason, the remaining provisions and portions
of this Agreement shall be unaffected by such holding.
14.Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and effective (i) when delivered by hand, (ii) when otherwise
delivered against receipt therefor, or (iii) three (3) business days after being
mailed if sent by registered or certified mail, postage prepaid, return receipt
requested. Any notice shall be addressed to the parties as follows or at such
other address as a party may designate by notice given to the other party in the
manner set forth herein:
(a)if to the Company:
Endologix, Inc.
2 Musick
Irvine, California 92618
Attention: Chief Executive Officer
(b)if to Grantee, at the address shown on the signature page of this Agreement
or at his most recent address as shown in the employment, consulting or stock
records of the Company.
15.Applicable Law. This Agreement shall be construed in accordance with the laws
of the State of California without reference to choice of law principles, as to
all matters, including, but not limited to, matters of validity, construction,
effect or performance.
16.Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.
17.Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
18.Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
Notwithstanding the foregoing, amendments made pursuant to Section 8(c) hereof
may be effectuated solely by the Company.
19.Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
20.Counterparts. This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one agreement and any party hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
binding upon Grantee and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Grantee and the Company.
[Signature Page Follows]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first above written.
THE COMPANY:


ENDOLOGIX, INC.




By:


Name:


Title:
GRANTEE:
 
Address:










